 



Exhibit 10.46
THIRD AMENDMENT
TO
SECURED SUBORDINATED PROMISSORY NOTE
DATED AS OF APRIL 29, 2004
     This Third Amendment is made as of the 7th day of March, 2006, by and among
Virbac Corporation, a Delaware corporation, PM Resources, Inc., a Missouri
corporation, St. Jon Laboratories, Inc., a California corporation, Francodex
Laboratories, Inc., a Kansas corporation, Delmarva Laboratories, Inc., a
Virginia corporation and Virbac AH, Inc., Delaware corporation (collectively,
the “Borrowers”), and Virbac S.A., a company organized under the laws of the
Republic of France (the “Holder”) (capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in that certain Secured
Subordinated Promissory Note, dated April 29, 2004, in the original principal
amount of $3,000,000.00 by and between the Borrowers and the Holder (as amended,
modified or restated from time to time, the “Note”)).
     WHEREAS, the parties hereto desire to amend the Note as set forth herein;
and
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto hereby agree as follows:
     1. The Note is hereby amended in the following respect:
     The Maturity Date of the Note is hereby changed to April 9, 2007. All sums
owing under the Note shall be due and payable no later than this Maturity Date,
and such date shall not be extended, except by written agreement of the Holder
and Borrowers.
     2. Except as provided for in this Third Amendment, the Note, as amended,
shall remain in full force and effect and is hereby reaffirmed.
     3. This Amendment shall be interpreted, construed and enforced in
accordance with the laws of the State of Delaware.
Remainder of Page Intentionally Left Blank.
Signature Page Follows.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment effective
as of the date first written above.

                  BORROWERS:    
 
                VIRBAC CORPORATION         a Delaware corporation    
 
           
 
  By:   /s/ Jean M. Nelson    
 
           
 
  Name:   Jean M. Nelson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    
 
                PM RESOURCES, INC.         a Missouri corporation    
 
           
 
  By:   /s/ Jean M. Nelson    
 
           
 
  Name:   Jean M. Nelson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    
 
                ST. JON LABORATORIES, INC.         a California corporation    
 
           
 
  By:   /s/ Jean M. Nelson    
 
           
 
  Name:   Jean M. Nelson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    
 
                FRANCODEX LABORATORIES, INC.         a Kansas corporation    
 
           
 
  By:   /s/ Jean M. Nelson    
 
           
 
  Name:   Jean M. Nelson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    

 



--------------------------------------------------------------------------------



 



                  DELMARVA LABORATORIES, INC.         a Virginia corporation    
 
           
 
  By:   /s/ Jean M. Nelson    
 
           
 
  Name:   Jean M. Nelson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    
 
                VIRBAC AH, INC.         a Delaware corporation    
 
           
 
  By:   /s/ Jean M. Nelson    
 
           
 
  Name:   Jean M. Nelson    
 
  Title:   Executive Vice President and Chief    
 
      Financial Officer    
 
                HOLDER:    
 
                VIRBAC S.A.         a company organized under the laws of the  
      Republic of France    
 
           
 
  By:   /s/ Eric Maree    
 
           
 
  Name:   Eric Maree    
 
  Title:   President of the Management Board    

 